Name: 87/226/EEC: Council Decision of 23 March 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fishing off the coast of Mozambique
 Type: Decision
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: 1987-04-10

 Avis juridique important|31987D022687/226/EEC: Council Decision of 23 March 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fishing off the coast of Mozambique Official Journal L 098 , 10/04/1987 P. 0010 - 0010 Finnish special edition: Chapter 4 Volume 2 P. 0182 Swedish special edition: Chapter 4 Volume 2 P. 0182 COUNCIL DECISION of 23 March 1987 concerning the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fishing off the coast of Mozambique (87/226/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 167 (3) and 354 (3) thereof, Having regard to the proposal from the Commission, Whereas the Community and the People's Republic of Mozambique have negotiated and initialled an agreement on fisheries relations which guarantees fishing opportunities for fishermen of the enlarged Community in the waters over which Mozambique has sovereignty or jurisdiction; Whereas, in order to maintain without interruption the fishing activities of the vessels of the enlarged Community, the two parties also initialled an Exchange of Letters providing for the provisional implementation of the said Agreement from 1 January 1987; whereas it is therefore imperative to approve this Exchange of Letters as soon as possible, pending the conclusion of the Agreement on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional implementation of the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fishing off the coast of Mozambique is hereby approved on behalf of the Community. The texts of the Agreement in the form of an Exchange of Letters and Agreement are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 23 March 1987. For the Council The President H. DE CROO EWG:L555UMBE07.97 FF: 5UEN; SETUP: 01; Hoehe: 368 mm; 46 Zeilen; 2088 Zeichen; Bediener: MARK Pr.: B; Kunde: